Case 6:19-cr-00183-RRS-CBW Document 18 Filed 06/12/19 Page 1 of 2 PageID #: 45



                               UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                      LAFAYETTE DIVISION

 UNITED STATES OF AMERICA                               CRIMINAL NO. 6:19-CR-00183-01

 VERSUS                                                 JUDGE SUMMERHAYS

 HOLDEN JAMES MATTHEWS                                  MAGISTRATE JUDGE WHITEHURST

                         DEFENDANT’S REQUEST FOR DISCOVERY

        HOLDEN JAMES MATTHEWS, defendant herein, hereby requests that the United States

 disclose all matters listed in Paragraph (II)(a)(1) of the Criminal Pretrial Discovery Order, including

 subparagraphs (A) through (I). Under subparagraph (H), the defendant specifically requests any and

 all books, papers, documents, photographs, tangible objects, buildings or places which the

 government intends to use as evidence at trial to prove its case in chief or which were obtained from

 or belong to the defendant.

                                        RESPECTFULLY SUBMITTED,

                                        REBECCA L. HUDSMITH
                                        FEDERAL PUBLIC DEFENDER FOR THE
                                        MIDDLE & WESTERN DISTRICTS OF LOUISIANA



                                        BY:     S/ DUSTIN C. TALBOT (LA #33404)
                                                Assistant Federal Public Defender
                                                102 Versailles Blvd., Suite 816
                                                Lafayette, Louisiana 70501
                                                (337)262-6336 (Phone)       (337)262-6605 (Fax)

                                                COUNSEL FOR HOLDEN JAMES MATTHEWS
Case 6:19-cr-00183-RRS-CBW Document 18 Filed 06/12/19 Page 2 of 2 PageID #: 46



                                  CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on June 12, 2019, a copy of the foregoing was filed

 electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

 via notice of electronic filing (NEF) to:

        Dominic Rossetti
        John Luke Walker
        U.S. Attorney’s Office

                                                     S/ Dustin C. Talbot




                                                 2
